WEBB, Judge.
The defendant assigns error to the admission of testimony by Carl Rutledge that he had bought “hot tools” from him on 29 October 1984 and that he had been buying tools from the defendant for the previous eight years. He argues that this evidence should have been excluded under G.S. 8C-1, Rule 404(b) which provides:
*246Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
The admission of evidence of other crimes or wrongs in criminal trials has been treated in many cases. In State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954) our Supreme Court held it was error in a trial for prostitution to admit evidence that after the assignation the defendant went to the room of the man who had been with her and took money from his wallet. The Supreme Court stated the general rule to be “in a prosecution for a particular crime, the State cannot offer evidence tending to show that the accused has committed a distinct, independent, or separate offense.” Id. at 173, 81 S.E. 2d at 365. It listed eight exceptions to the rule and said the evidence in that case did not fit any of the exceptions.
In H. Brandis, Brandis on North Carolina Evidence § 91 (1982) the admission of evidence as to other crimes is discussed. The author says that by using the exceptions approach of McClain, cases have been decided which simply ignore the proper rule. He states the rule to be without exceptions as follows:
Evidence of other offenses is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused or his disposition to commit an offense of the nature of the one charged; but if it tends to prove any other relevant fact it will not be excluded merely because it also shows him to have been guilty of an independent crime.
Examples of what may be proved by proof of other crimes are listed in Brandis § 92.
We believe that with the passage of Rule 404(b) the General Assembly intended to use the approach suggested in Brandis, that is that we have a rule with no exceptions. The State relying on State v. Williams, 308 N.C. 357, 302 S.E. 2d 438 (1983) and State v. Hunter, 290 N.C. 556, 227 S.E. 2d 535 (1976), cert. denied, 429 U.S. 1093, 97 S.Ct. 1106, 51 L.Ed. 2d 539 (1977), argues that the evidence that defendant committed other crimes proves a *247plan to commit the crime with which he was charged. In Hunter our Supreme Court used the exceptions approach and held that evidence of other crimes was admissible under the sixth exception listed in McClain which says, “[ejvidence of other crimes is admissible when it tends to establish a common plan or scheme embracing the commission of a series of crimes so related to each other that proof of one or more tends to prove the crime charged and to connect the accused with its commission.” McClain, supra, at 176, 81 S.E. 2d at 367. In Hunter testimony was admitted that the defendant had organized a group which had committed a series of break-ins. A man had been killed in one of them and the defendant was tried as an accessory before the fact for the murder. The Supreme Court said the evidence “tended to establish a common plan or scheme embracing the commission of a series of larcenies so related to each other that proof of these other crimes tended to prove the crime charged . . . .” Hunter, supra, at 573, 227 S.E. 2d at 546.
In Williams, supra the defendant was tried for rape. Testimony was received that three days after the offense he was arrested peeping into the window of an occupied dwelling. The Supreme Court used the exceptions approach and quoted from the sixth exception of McClain. We do not believe testimony that the defendant was arrested for being a peeping tom three days after the rape for which he was tried tended to show a common plan “embracing the commission of a series of crimes so related to each other that proof of one or more tends to prove the crime charged . . . .” There was evidence in Williams that a screwdriver found at the scene at which defendant was arrested connected him with the rape. We believe this made testimony admissible of the manner in which the screwdriver was found which would include testimony of his arrest. We do not believe that Williams is precedent for the admissibility of evidence of a separate crime as part of a plan.
G.S. 8C-1, Rule 404(b) says one purpose for which evidence of other crimes may be admitted is to prove a plan. We do not believe that evidence that the defendant had sold tools to Carl Rutledge in the past proves a plan to steal tools from Buddy Edison. It was error to admit this testimony. We cannot say this testimony did not affect the outcome of the trial. We hold it was prejudicial error requiring a new trial. We believe Hunter is *248distinguishable. In that case the State proved there was a series of crimes pursuant to agreements between the defendant and other persons.
The defendant next contends the court erred by failing to instruct on the lesser included offense of misdemeanor larceny. G.S. 14-72(b) provides that “[t]he crime of larceny is a felony, without regard to the value of the property in question, if the larceny is . . . [committed pursuant to a violation of . . . G.S. 14-54 . . . .” G.S. 14-54 is the statute making it a crime to break or enter a building. All the evidence presented showed that the chain saw was taken pursuant to a breaking or entering, thus, it was not error to refuse to instruct on misdemeanor larceny.
Finally defendant contends the court erred by accepting the felonious larceny verdict because it was inconsistent with his acquittal on the breaking or entering charge. In State v. Marlowe, 73 N.C. App. 443, 326 S.E. 2d 351 (1985), this Court held that it was proper to convict a defendant of felonious larceny even though he had been acquitted of felonious breaking or entering when the trial court had instructed the jury on guilt based upon the acting in concert theory. The Marlowe decision was based upon the decision in State v. Curry, 288 N.C. 312, 218 S.E. 2d 374 (1975), and State v. Pearcy, 50 N.C. App. 210, 272 S.E. 2d 610 (1980), review denied, 302 N.C. 400, 279 S.E. 2d 355 (1981). The court charged on acting in concert in this case, thus we find no inconsistency in the jury verdicts.
New trial.
Judge Arnold dissents.
Judge WELLS concurs in the result.